DETAILED ACTION
This is the initial Office action based on the application filed on March 24, 2020.
Claims 1-20 are pending.
Claims 1-20 have been amended.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on March 24, 2020. These drawings are acceptable.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Lin Xiao (Reg. No. 72,772) on April 11, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Please amend Claims 1-20 as follows:

1. (Currently Amended) A method for controlling an application, the method being applicable to an electronic device and comprising:
for each of sampling time points in a historical period:
obtaining an operation parameter of the electronic device corresponding to the sampling time point in the historical period, wherein the operation parameter of the electronic device comprises a foreground application, remaining electric quantity, screen-on duration, a charging connection state, and a network connection state;
determining, according to the sampling time point in the historical period, an attenuation parameter corresponding to the operation parameter of the electronic device; and
generating at least one training sample according to the sampling time point in the historical period and the operation parameter of the electronic device;
training a predetermined Bayesian model according to training samples generated according to the sampling time points in the historical period and attenuation parameters determined corresponding to operation parameters of the electronic device; and
controlling at least one background application of the electronic device according to the trained Bayesian model.

2. (Currently Amended) The method of claim 1, wherein for each of the sampling time points in the historical period, determining, according to the sampling time point in the historical period, the attenuation parameter corresponding to the operation parameter of the electronic device comprises:
extracting a sampling date from the sampling time point in the historical period;
determining a distribution position of the sampling date from all distribution positions of the historical period; and
obtaining, according to the distribution position of the sampling date, the attenuation parameter corresponding to the operation parameter of the electronic device.

3. (Currently Amended) The method of claim 1, wherein for each of the sampling time points in the historical period, generating the at least one training sample according to the sampling time point in the historical period and the operation parameter of the electronic device comprises:
determining a sampling-date type and a sampling period according to the sampling time point in the historical period;
determining a preset electric quantity range in which the remaining electric quantity falls and determining a preset duration range in which the screen-on duration falls; and
generating the at least one training sample according to the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the foreground application, the charging connection state, and the network connection state.

4. (Currently Amended) The method of claim 3, wherein generating the at least one training sample according to the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the foreground application, the charging connection state, and the network connection state comprises:
determining at least one target prediction application;
determining, according to the sampling time point in the historical period, a last switched application running before the foreground application and a next switched application running after the foreground application from operation parameters of the electronic device obtained; and
for each of the at least one target prediction application:
determining a prediction value for the target prediction application according to the sampling time point in the historical period, the next switched application, and the foreground application; and
generating a training sample among the at least one training sample according to the last switched application, the foreground application, the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the charging connection state, the network connection state, the target prediction application, and the prediction value for the target prediction application.

5. (Currently Amended) The method of claim 4, wherein for each of the at least one target prediction application, determining the prediction value for the target prediction application according to the sampling time point in the historical period, the next switched application, and the foreground application comprises:
calculating a difference between a sampling time point in the historical period at which the next switched application is determined and [[the]] a sampling time point in the historical period at which the foreground application is determined;
determining whether the target prediction application is the next switched application and whether the difference fails to exceed preset time length;
setting a first preset value to be the prediction value for the target prediction application, upon determining that the target prediction application is the next switched application and the difference fails to exceed the preset time length; and
setting a second preset value to be the prediction value for the target prediction application, upon determining that the target prediction application is not the next switched application or the difference exceeds the preset time length.

6. (Currently Amended) The method of claim 5, wherein for each of the at least one target prediction application, generating the training sample among the at least one training sample according to the last switched application, the foreground application, the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the charging connection state, the network connection state, the target prediction application, and the prediction value for the target prediction application comprises:
obtaining feature values corresponding to the last switched application, the foreground application, the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the charging connection state, the network connection state, and the target prediction application, respectively; and
generating the training sample according to the feature values and the prediction value for the target prediction application.

7. (Currently Amended) The method of claim 6, wherein training the predetermined Bayesian model according to the training samples generated according to the sampling time points in the historical period and the attenuation parameters determined corresponding to the operation parameters of the electronic device comprises:
obtaining a plurality of sample groups by grouping training samples with a same attenuation parameter into one group;
for each of the plurality of sample groups, taking the sample group and an attenuation parameter corresponding to the sample group into a first preset formula for calculation, and obtaining a probability for one of prediction values, wherein the first preset formula is:
P(j2)=            
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        (
                                        λ
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                        
                        *
                        
                            
                                N
                            
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        (
                        j
                        2
                        )
                        )
                    
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        (
                                        λ
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                        
                        *
                        
                            
                                N
                            
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                j
                                1
                            
                        
                        ）
                        +
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        (
                                        λ
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                        
                        *
                        
                            
                                N
                            
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                j
                                2
                            
                        
                        ）
                    
                
            
        , wherein j1 is the first preset value, [[and]] j2 is the second preset value, the plurality of sample groups comprise (S1, S2, ..., Sm), 1≤i≤m, λi-1 is an attenuation parameter corresponding to a sample group Si, 0<λ<1,             
                
                    
                        N
                    
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                    
                
                (
                j
                1
                )
            
         represents [[the]] a number of training samples generated with j1 in a sample group Si,             
                
                    
                        N
                    
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                    
                
                (
                j
                2
                )
            
         represents [[the]] a number of training samples generated with j2 in a sample group Si, and P(j2) represents a probability of an occurrence that j2 is set to be the prediction value; and
for each of the plurality of sample groups, taking the prediction values, feature values, and the attenuation parameter corresponding to the sample group into a second preset formula for calculation, and obtaining a probability for each feature value when the prediction value for the target prediction application is j2, wherein the second preset formula is:
P(            
                
                    
                        q
                    
                    
                        j
                    
                
            
        | j2)=            
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        (
                                        λ
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                        
                        *
                        
                            
                                N
                            
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        (
                        
                            
                                q
                            
                            
                                j
                            
                        
                        ,
                        j
                        2
                        )
                    
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        (
                                        λ
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                        
                        *
                        
                            
                                N
                            
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                j
                                2
                            
                        
                        ）
                    
                
            
        , wherein the feature values comprise (q1, q2, ..., qn), and 1≤j≤n,             
                
                    
                        N
                    
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                    
                
                (
                
                    
                        q
                    
                    
                        j
                    
                
                ,
                j
                2
                )
            
         represents [[the]] a number of training samples generated with             
                
                    
                        q
                    
                    
                        j
                    
                
            
         and j2.

8. (Currently Amended) The method of claim 7, wherein controlling the at least one background application of the electronic device according to the trained Bayesian model comprises:
obtaining a background-application cleanup instruction;
determining the at least one background application of the electronic device and a current operation parameter of the electronic device according to the background-application cleanup instruction;
for each of the at least one background application of the electronic device, calculating cleanup probability for the background application of the electronic device with the trained Bayesian model and the current operation parameter of the electronic device; and
determining at least one to-be-closed background application from the at least one background application of the electronic device according to the cleanup probability for each of the at least one background application of the electronic device, and closing the at least one to-be-closed background application.

9. (Currently Amended) The method of claim 8, wherein for each of the at least one background application of the electronic device, calculating the cleanup probability for the background application of the electronic device with the trained Bayesian model and the current operation parameter of the electronic device comprises:
determining current feature values according to the current operation parameter of the electronic device; and
taking the current feature values into a third preset formula for calculation, and obtaining the cleanup probability for the background application of the electronic device, wherein the third preset formula is:
Pcleanup =            
                 
                P
                (
                j
                2
                )
                
                    
                        ∏
                        
                            k
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        P
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        k
                                    
                                
                            
                            
                                j
                                2
                            
                        
                    
                
            
        , wherein 1≦k≦n, and qk is one of the current feature values.

10. (Currently Amended) The method of claim 8, wherein the at least one background application of the electronic device is embodied as a plurality of background applications of the electronic device, determining the at least one to-be-closed background application from the at least one background application of the electronic device according to the cleanup probability for each of the at least one background application of the electronic device and closing the at least one to-be-closed background application comprises:
selecting at least one background application of the electronic device each having cleanup probability greater than or equal to a preset threshold from the plurality of background applications of the electronic device as the at least one to-be-closed background application, or selecting a preset number of background applications each with [[the]] a highest cleanup probability from the plurality of background applications of the electronic device as the at least one to-be-closed background application; and
closing the at least one to-be-closed background application.

11. (Currently Amended) A non-transitory computer-readable storage medium[[,]] configured to store instructions which, when executed by a processor, cause the processor to carry out actions[[,]] comprising:
for each of sampling time points in a historical period:
obtaining an operation parameter of an electronic device corresponding to the sampling time point in the historical period, wherein the operation parameter of the electronic device comprises a foreground application, remaining electric quantity, screen-on duration, a charging connection state, and a network connection state;
determining, according to the sampling time point in the historical period, an attenuation parameter corresponding to the operation parameter of the electronic device; and
generating at least one training sample according to the sampling time point in the historical period and the operation parameter of the electronic device;
training a predetermined Bayesian model according to training samples generated according to the sampling time points in the historical period and attenuation parameters determined corresponding to operation parameters of the electronic device; and
controlling at least one background application of the electronic device according to the trained Bayesian model.

12. (Currently Amended) An electronic device, comprising:
at least one processor; and
a non-transitory computer-readable storage medium[[,]] coupled to the at least one processor and storing at least one computer executable instruction thereon which, when executed by the at least one processor, is operable with the at least one processor to:
for each of sampling time points in a historical period:
obtain an operation parameter of the electronic device corresponding to the sampling time point in the historical period, wherein the operation parameter of the electronic device comprises a foreground application, remaining electric quantity, screen-on duration, a charging connection state, and a network connection state;
determine, according to the sampling time point in the historical period, an attenuation parameter corresponding to the operation parameter of the electronic device; and
generate at least one training sample according to the sampling time point in the historical period and the operation parameter of the electronic device;
train a predetermined Bayesian model according to training samples generated according to the sampling time points in the historical period and attenuation parameters determined corresponding to operation parameters of the electronic device; and
control at least one background application of the electronic device according to the trained Bayesian model.

13. (Currently Amended) The electronic device of claim 12, wherein the at least one computer executable instruction operable with the at least one processor to determine, for each of the sampling time points in the historical period, according to the sampling time point in the historical period, the attenuation parameter corresponding to the operation parameter of the electronic device comprises:
extract a sampling date from the sampling time point in the historical period;
determine a distribution position of the sampling date from all distribution positions of the historical period; and
obtain, according to the distribution position of the sampling date, the attenuation parameter corresponding to the operation parameter of the electronic device.

14. (Currently Amended) The electronic device of claim 12, wherein the at least one computer executable instruction operable with the at least one processor to generate, for each of the sampling time points in the historical period, the at least one training sample according to the sampling time point in the historical period and the operation parameter of the electronic device comprises:
determine a sampling-date type and a sampling period according to the sampling time point in the historical period;
determine a preset electric quantity range in which the remaining electric quantity falls and determine a preset duration range in which the screen-on duration falls; and
generate the at least one training sample according to the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the foreground application, the charging connection state, and the network connection state.

15. (Currently Amended) The electronic device of claim 14, wherein the at least one computer executable instruction operable with the at least one processor to generate the at least one training sample according to the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the foreground application, the charging connection state, and the network connection state comprises:
determine at least one target prediction application;
determine, according to the sampling time point in the historical period, a last switched application running before the foreground application and a next switched application running after the foreground application from operation parameters of the electronic device obtained; and
for each of the at least one target prediction application:
determine a prediction value for the target prediction application according to the sampling time point in the historical period, the next switched application, and the foreground application; and
generate a training sample among the at least one training sample according to the last switched application, the foreground application, the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the charging connection state, the network connection state, the target prediction application, and the prediction value for the target prediction application.

16. (Currently Amended) The electronic device of claim 15, wherein the at least one computer executable instruction operable with the at least one processor to determine, for each of the at least one target prediction application, the prediction value for the target prediction application according to the sampling time point in the historical period, the next switched application, and the foreground application comprises:
calculate a difference between a sampling time point in the historical period at which the next switched application is determined and [[the]] a sampling time point in the historical period at which the foreground application is determined;
determine whether the target prediction application is the next switched application and whether the difference fails to exceed preset time length;
set a first preset value to be the prediction value for the target prediction application, upon determining that the target prediction application is the next switched application and the difference fails to exceed the preset time length; and
set a second preset value to be the prediction value for the target prediction application, upon determining that the target prediction application is not the next switched application or the difference exceeds the preset time length.

17. (Currently Amended) The electronic device of claim 16, wherein the at least one computer executable instruction operable with the at least one processor to generate, for each of the at least one target prediction application, the training sample among the at least one training sample according to the last switched application, the foreground application, the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the charging connection state, the network connection state, the target prediction application, and the prediction value for the target prediction application comprises:
obtain feature values corresponding to the last switched application, the foreground application, the sampling-date type, the sampling period, the preset electric quantity range, the preset duration range, the charging connection state, the network connection state, and the target prediction application, respectively; and
generate the training sample according to the feature values and the prediction value for the target prediction application.

18. (Currently Amended) The electronic device of claim 17, wherein the at least one computer executable instruction operable with the at least one processor to train the predetermined Bayesian model according to the training samples generated according to the sampling time points in the historical period and the attenuation parameters determined corresponding to the operation parameters of the electronic device comprises:
obtain a plurality of sample groups by grouping training samples with a same attenuation parameter into one group;
for each of the plurality of sample groups, take the sample group and an attenuation parameter corresponding to the sample group into a first preset formula for calculation, and obtain a probability for one of prediction values, wherein the first preset formula is:
P(j2)=            
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        (
                                        λ
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                        
                        *
                        
                            
                                N
                            
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        (
                        j
                        2
                        )
                        )
                    
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        (
                                        λ
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                        
                        *
                        
                            
                                N
                            
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                j
                                1
                            
                        
                        ）
                        +
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        (
                                        λ
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                        
                        *
                        
                            
                                N
                            
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                j
                                2
                            
                        
                        ）
                    
                
            
        , wherein j1 is the first preset value, [[and]] j2 is the second preset value, the plurality of sample groups comprise (S1, S2, ..., Sm), 1≤i≤m, λi-1 is an attenuation parameter corresponding to a sample group Si, 0<λ<1,             
                
                    
                        N
                    
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                    
                
                (
                j
                1
                )
            
         represents [[the]] a number of training samples generated with j1 in a sample group Si,             
                
                    
                        N
                    
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                    
                
                (
                j
                2
                )
            
         represents [[the]] a number of training samples generated with j2 in a sample group Si, and P(j2) represents a probability of an occurrence that j2 is set to be the prediction value; and
for each of the plurality of sample groups, take the prediction values, feature values, and the attenuation parameter corresponding to the sample group into a second preset formula for calculation, and obtain a probability for each feature value when the prediction value for the target prediction application is j2, wherein the second preset formula is:
P(            
                
                    
                        q
                    
                    
                        j
                    
                
            
        | j2)=            
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        (
                                        λ
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                        
                        *
                        
                            
                                N
                            
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        (
                        
                            
                                q
                            
                            
                                j
                            
                        
                        ,
                        j
                        2
                        )
                    
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    m
                                
                            
                            
                                
                                    
                                        (
                                        λ
                                    
                                    
                                        i
                                        -
                                        1
                                    
                                
                            
                        
                        *
                        
                            
                                N
                            
                            
                                
                                    
                                        S
                                    
                                    
                                        i
                                    
                                
                            
                        
                        
                            
                                j
                                2
                            
                        
                        ）
                    
                
            
        , wherein the feature values comprise (q1, q2, ..., qn), and 1≤j≤n,             
                
                    
                        N
                    
                    
                        
                            
                                S
                            
                            
                                i
                            
                        
                    
                
                (
                
                    
                        q
                    
                    
                        j
                    
                
                ,
                j
                2
                )
            
         represents [[the]] a number of training samples generated with             
                
                    
                        q
                    
                    
                        j
                    
                
            
         and j2.

19. (Currently Amended) The electronic device of claim 18, wherein the at least one computer executable instruction operable with the at least one processor to control the at least one background application of the electronic device according to the trained Bayesian model comprises:
obtain a background-application cleanup instruction;
determine the at least one background application of the electronic device and a current operation parameter of the electronic device according to the background-application cleanup instruction;
for each of the at least one background application of the electronic device, calculate cleanup probability for the background application of the electronic device with the trained Bayesian model and the current operation parameter of the electronic device; and
determine at least one to-be-closed background application from the at least one background application of the electronic device according to the cleanup probability for each of the at least one background application of the electronic device, and close the at least one to-be-closed background application.

20. (Currently Amended) The electronic device of claim 18, wherein the at least one computer executable instruction operable with the at least one processor to calculate, for each of the at least one background application of the electronic device, the cleanup probability for the background application of the electronic device with the trained Bayesian model and the current operation parameter of the electronic device comprises:
determine current feature values according to the current operation parameter of the electronic device; and
take the current feature values into a third preset formula for calculation, and obtain the cleanup probability for the background application of the electronic device, wherein the third preset formula is:
Pcleanup =            
                 
                P
                (
                j
                2
                )
                
                    
                        ∏
                        
                            k
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        P
                        
                            
                                
                                    
                                        q
                                    
                                    
                                        k
                                    
                                
                            
                            
                                j
                                2
                            
                        
                    
                
            
        , wherein 1≦k≦n, and qk is one of the current feature values.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “for each of sampling time points in a historical period: obtaining an operation parameter of the electronic device corresponding to the sampling time point in the historical period, wherein the operation parameter of the electronic device comprises a foreground application, remaining electric quantity, screen-on duration, a charging connection state, and a network connection state; determining, according to the sampling time point in the historical period, an attenuation parameter corresponding to the operation parameter of the electronic device; and generating at least one training sample according to the sampling time point in the historical period and the operation parameter of the electronic device; training a predetermined Bayesian model according to training samples generated according to the sampling time points in the historical period and attenuation parameters determined corresponding to operation parameters of the electronic device; and controlling at least one background application of the electronic device according to the trained Bayesian model” as recited in independent Claims 1, 11, and 12.
The closest cited prior art, Lee et al., “An Efficient Energy Management System for Android Phone Using Bayesian Networks,” 2012 (hereinafter “Lee”), teaches a context-aware battery management system which infers a user’s situation and controls unnecessary functionalities using embedded sensors on a mobile phone. However, Lee fails to teach “for each of sampling time points in a historical period: obtaining an operation parameter of the electronic device corresponding to the sampling time point in the historical period, wherein the operation parameter of the electronic device comprises a foreground application, remaining electric quantity, screen-on duration, a charging connection state, and a network connection state; determining, according to the sampling time point in the historical period, an attenuation parameter corresponding to the operation parameter of the electronic device; and generating at least one training sample according to the sampling time point in the historical period and the operation parameter of the electronic device; training a predetermined Bayesian model according to training samples generated according to the sampling time points in the historical period and attenuation parameters determined corresponding to operation parameters of the electronic device; and controlling at least one background application of the electronic device according to the trained Bayesian model” as recited in independent Claims 1, 11, and 12.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 6,473,084 (hereinafter “Phillips”) discloses forecasting contests that include features directed to better ranking of the participants and/or that result in a better database of prediction data.
US 6,792,399 (hereinafter “Phillips”) discloses combination forecasting by using clusterization.
US 7,072,863 (hereinafter “Phillips”) discloses prediction of the value of a variable based on predicted values for other variables.
US 8,935,198 (hereinafter “Phillips”) discloses forecasting contests that include features directed to better ranking of the participants and/or that result in a better database of prediction data.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191